DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Comment
The examiner recommends rewording functional language of the claims. As an example, the examiner recommends rewording “wherein the strain gauges are to facilitate an evaluation…” in claim 1 to read “wherein the strain gauges are configured to facilitate an evaluation…” (emphasis added).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 5, 9, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3: This claim recites “one or more temperature assessment devices”; however, the claim later recites “wherein the temperature assessment devices”. Thus it is unclear if claim 3 requires only one temperature assessment device or at least two temperature assessment devices (plural).
Regarding claim 5: It is unclear if “a strain gauge” in line 1 of this claim is the same element as or an additional element with regards to “one or more strain gauges” recited in claim 1.
Regarding claim 9: “the electrically coupled NCTF bumps” lacks antecedent basis. Further, “NCTF” is not previously recited or defined by the claims.
Regarding claim 15: It is unclear if “a temperature assessment device” is the same element as or a different element than “one or more temperature assessment devices” recited earlier in the claim. One possible correction is changing “a temperature assessment device” to “the one or more temperature assessment devices”.
Regarding claim 16: “the one or more strain evaluators” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong et al. (GB 2414116 A - all citations are to the attached copy).Regarding claim 1:Ong teaches an apparatus comprising:
a printed circuit board (PCB) (FIG. 3 - 5); 
one or more strain gauges (FIG. 3 - 20) integrated (e.g. page 3, lines 1-5) into the PCB (FIG. 3 - 5), wherein the strain gauges are to facilitate an evaluation of PCB integrity during operation of the PCB
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (GB 2414116 A - all citations are to the attached copy) in view of Suehiro (US 8344521 B2).Regarding claim 2:Ong teaches all the limitations of claim 1, as mentioned above.Ong also teaches (FIGS. 4-6):
one or more traces (traces leading to 22, 24) on the PCB (5) coupled to the one or more strain gaugesOng strongly suggests but fails to explicitly teach:
to transmit information collected from the one or more strain gauges to an analyzerSuehiro teaches:
to transmit information collected from the one or more strain gauges (e.g. Col. 9, Lines 10-16) to an analyzer (FIG. 8 - 31; Col. 10, Lines 4-7; Col. 10, Line 55 through Col. 11, Line 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the traces to transmit information collected from the strain gauges to an analyzer, as taught by Suehiro, in the device of Ong to allow for strain analysis and fault detection (e.g. Suehiro Col. 10, Line 55 through Col. 11, Line 5).
Regarding claim 8:Ong and Suehiro teach all the limitations of claim 2, as mentioned above.Ong and Suehiro also teach:
wherein the PCB includes a plurality of bumps (Ong - FIG. 3 circles; Suehiro - FIG. 16, 40 / 41 / 24); and wherein the strain gauge (Ong - FIG. 3, 20; Suehiro - FIG. 16, 35) further includes at least a portion of the plurality of the bumps that are electrically coupled to each other, wherein a change in an electrical resistance value of the electrically coupled bumps is to indicate a strain on the PCB
Regarding claim 9:Ong and Suehiro teach all the limitations of claim 8, as mentioned above.Ong fails to teach:
wherein the plurality of the electrically coupled NCTF bumps are coupled in a daisy chain formation that is electrically coupled to at least one of the one or more tracesSuehiro teaches:
wherein the plurality of the electrically coupled NCTF bumps (e.g. FIG. 16 - 40 / 41 / 24) are coupled in a daisy chain formation that is electrically coupled to at least one of the one or more traces (e.g. Col. 10, Line 55 through Col. 11, Line 13)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bump coupling of Suehiro in the device of Ong to increase accuracy of PCB / circuit board monitoring (Suehiro - Col. 11, Lines 3-13).
Regarding claim 10:Ong and Suehiro teach all the limitations of claim 2, as mentioned above.Ong also teaches:
wherein a strain gauge includes one or more strain traces; and wherein the strain gauge is to detect a change in an electrical resistance along the one or more strain traces to indicate a possible strain on the PCB (page 3, Lines 8-18; paragraph spanning pages 7-8)
Regarding claim 11:Ong and Suehiro teach all the limitations of claim 10, as mentioned above.Ong also teaches:
wherein the one or more strain traces are electrically coupled to at least one of the one or more traces (page 3, Lines 8-18; paragraph spanning pages 7-8)
Regarding claim 13:Ong teaches a package comprising:
a PCB (FIG. 3 - 5); 
one or more dies (FIGS. 4-6 - 30) coupled to the PCB; 
one or more strain gauges (FIG. 3 - 20) integrated (e.g. page 3, lines 1-5) in the PCB, wherein the strain gauges are to facilitate an evaluation of PCB integrity during operation of the PCB; and 
one or more traces (FIGS. 4-6 - traces leading to 22, 24) coupled to at least one of the one or more strain gauges to transmit information collected from the one or more strain gauges to an analyzerOng strongly suggests but fails to explicitly teach:
to transmit information collected from the one or more strain gauges to an analyzerSuehiro teaches:
to transmit information collected from the one or more strain gauges (e.g. Col. 9, Lines 10-16) to an analyzer (FIG. 8 - 31; Col. 10, Lines 4-7; Col. 10, Line 55 through Col. 11, Line 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the traces to transmit information collected from the strain gauges to an analyzer, as taught by Suehiro, in the device of Ong to allow for strain analysis and fault detection (e.g. Suehiro Col. 10, Line 55 through Col. 11, Line 5).
Regarding claim 14:Ong and Suehiro teach all the limitations of claim 13, as mentioned above.Ong also teaches:
wherein the one or more traces (FIGS. 4-6 - traces leading to 22, 24) are coupled to the PCB (FIGS. 4-6 - 5)

Claims 3-4, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (GB 2414116 A - all citations are to the attached copy) in view of Suehiro (US 8344521 B2) and further in view of Barnett (EP 1407239 B1 - all citations are to the attached copy).Regarding claim 3:Ong and Suehiro teach all the limitations of claim 2, as mentioned above.Ong fails to teach
one or more temperature assessment devices on the PCB coupled with at least one of the one or more strain gauges and coupled with at least one of the one or more traces, wherein the temperature assessment devices are to evaluate a temperature proximate to a location of at least one of the one or more strain gaugesBarnett teaches (FIGS. 1-3):
one or more temperature assessment devices (3 / 84, 86) on the PCB coupled with at least one of the one or more strain gauges (5 / 82) and coupled with at least one of the one or more traces, wherein the temperature assessment devices are to evaluate a temperature proximate to a location of at least one of the one or more strain gauges
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature assessment device of Barnett in the device of Ong to yield increased accuracy by correcting the strain gauges for temperature (e.g. Barnett - [0029]).
     The examiner notes that certain limitations (e.g. “PCB” and “traces”) are met upon combination of Barnett with Ong.
Regarding claim 4:Ong, Suehiro, and Barnett teach all the limitations of claim 3, as mentioned above.As combined in the claim 3 rejection above, Barnett teaches:
wherein one of the one or more temperature assessment devices is a resistance temperature detector (RTD) device ([0009], [0014], [0024], [0036], etc.)
Regarding claim 12:Ong, Suehiro, and Barnett teach all the limitations of claim 3, as mentioned above.The combination of Ong, Suehiro, and Barnett also teaches:
wherein the analyzer (Suehiro - FIG. 8 - 31; Col. 10, Lines 4-7; Col. 10, Line 55 through Col. 11, Line 5) is to use information from the one or more strain gauges (Ong - FIG. 3 - 20; Suehiro - Col. 9, Lines 10-16) and the one or more temperature assessment devices (Barnett - FIGS. 1-3, 3 / 84, 86) to determine whether the PCB operates within tolerance requirements (Ong - page 1, lines 16-20; paragraph spanning pages 8-9)
Regarding claim 15:Ong and Suehiro teach all the limitations of claim 14, as mentioned above.Ong fails to teach:
one or more temperature assessment devices coupled with at least one of the one or more strain gauges and coupled with at least one of the one or more traces, wherein a temperature assessment device is to evaluate a temperature proximate to a location of at least one of the one or more strain gaugesBarnett teaches (FIGS. 1-3):
one or more temperature assessment devices (3 / 84, 86) coupled with at least one of the one or more strain gauges (5 / 82) and coupled with at least one of the one or more traces, wherein a temperature assessment device is to evaluate a temperature proximate to a location of at least one of the one or more strain gauges
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature assessment device of Barnett in the device of Ong to yield increased accuracy by correcting the strain gauges for temperature (e.g. Barnett - [0029]).
     The examiner notes that certain limitations (e.g. “PCB”) are met upon combination of Barnett with Ong.
Regarding claim 16:Ong, Suehiro, and Barnett teach all the limitations of claim 15, as mentioned above.The combination of Ong, Suehiro, and Barnett also teaches:
wherein the analyzer (Suehiro - FIG. 8 - 31; Col. 10, Lines 4-7; Col. 10, Line 55 through Col. 11, Line 5) is to use data from the one or more strain evaluators (Ong - FIG. 3 - 20; Suehiro - Col. 9, Lines 10-16) and the one or more temperature assessment devices (Barnett - FIGS. 1-3, 3 / 84, 86) to determine whether the package operates within tolerance requirements (Ong - page 1, lines 16-20; paragraph spanning pages 8-9)

Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (GB 2414116 A - all citations are to the attached copy) in view of Suehiro (US 8344521 B2) and further in view of Kothandaraman et al. (US 20190120708 A1).Regarding claim 5:Ong and Suehiro teach all the limitations of claim 2, as mentioned above.Ong also teaches:
wherein a strain gauge further includes one or more discreet strain gauges disposed across a first location and a second location on the PCB (FIGS. 2-3); and wherein the one or more discreet strain gauges are electrically coupled with a trace (FIGS. 4-6)Ong fails to explicitly teach:
to determine a change in distance between the first location and the second location on the PCBKothandaraman teaches:
the strain gauges may be used to determine a change in distance between the first location and the second location on the PCB (abstract, [0005]-[0006], [0018], [0029], [0032], etc.)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a change in distance, as taught by Kothandaraman, in the device of Ong to allow for warpage monitoring.
Regarding claim 6:Ong, Suehiro, and Kothandaraman teach all the limitations of claim 5, as mentioned above.Ong and Suehiro also teach:
wherein the one or more discreet strain gauges (Ong - FIGS. 2-3; Suehiro - FIG. 13A, 35) are positioned at a corner of the PCB
Regarding claim 7:Ong, Suehiro, and Kothandaraman teach all the limitations of claim 6, as mentioned above.Ong and Suehiro also teach:
wherein the first location and the second location are proximate to a first solder ball and a second solder ball of the PCB (Ong - FIGS. 2-3; Suehiro - FIG. 13A and FIG. 16)
Regarding claim 17:Ong and Suehiro teach all the limitations of claim 13, as mentioned above.Ong fails to teach:
wherein the analyzer is located within an integrated circuit (IC) on the PCBKothandaraman teaches (FIG. 7):
wherein the analyzer (e.g. 172) is located within an integrated circuit (IC) on the PCB ([0031])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the analyzer within an IC on the PCB, as taught by Kothandaraman, in the device of Ong to yield a smaller and more compact device.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (GB 2414116 A - all citations are to the attached copy) in view of Barnett (EP 1407239 B1 - all citations are to the attached copy).Regarding claim 18:Ong teaches a method comprising:
receiving strain information (e.g. paragraph spanning pages 8-9) from one or more strain gauges (FIG. 3 - 20) disposed proximate to a location within a PCB (FIG. 3 - 5); 
comparing the determined measured strain with a specification strain (page 1, lines 16-20; paragraph spanning pages 8-9); and 
determining an indication of the PCB integrity based upon the comparison (page 1, lines 16-20; paragraph spanning pages 8-9)Ong fails to teach:
receiving temperature information from a temperature assessment device proximate to the location in the PCB; analyzing the received strain and temperature information for the location; and determining a measured strain based upon the analysisBarnett teaches (FIGS. 1-3):
receiving temperature information from a temperature assessment device (3 / 84, 86) proximate to the location in the PCB; analyzing the received strain and temperature information for the location; and determining a measured strain based upon the analysis ([0029])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature assessment device and analysis of Barnett in the device of Ong to yield increased accuracy by correcting the strain gauges for temperature (e.g. Barnett - [0029]).
Regarding claim 19:Ong and Barnett teach all the limitations of claim 18, as mentioned above.As combined in the claim 18 rejection above, Barnett teaches:
wherein temperature assessment device is a RTD ([0009], [0014], [0024], [0036], etc.)
Regarding claim 20:Ong and Barnett teach all the limitations of claim 18, as mentioned above.Ong also teaches (FIG. 5):
wherein receiving strain information further includes receiving the strain information from a strain gauge (20) that includes a plurality of bumps (the three 22s and the solder ball connected thereto) coupled in an electrically conductive formation, wherein a change in electrical resistance along the conductive formation is to indicate a strain on the PCB
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856